ACCEPTED
                                                                                      14-14-00263-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  1/5/2015 4:33:27 PM
                                                                                 CHRISTOPHER PRINE
                                                                                               CLERK


                             No. 14-14-00263-CR
                                         In the                       FILED IN
                                                               14th COURT OF APPEALS
                              Court of Appeals                    HOUSTON, TEXAS
                                        For the                 1/5/2015 4:33:27 PM
                      Fourteenth District of Texas             CHRISTOPHER A. PRINE
                                                                        Clerk
                                       At Houston
                              

                                   No. 1373854
                                  nd
                        In the 262 Criminal District Court
                              Of Harris County, Texas
                              

                         LEONARD CHARLES HICKS
                                        Appellant
                                          V.
                            THE STATE OF TEXAS
                                  Appellee
                              

 STATE’S MOTION FOR EXTENSION OF TIME IN WHICH
             TO FILE APPELLATE BRIEF
                              


TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) & 38.6(d),

moves for an extension of time within which to file its appellate brief. In support

of its motion, the State submits the following:

      1.     Appellant was charged with aggravated sexual assault of a child.

      2.     Appellant entered a plea of “not guilty.”
3.   A jury found appellant guilty as charged and later sentenced appellant
     to confinement for 65 years.

4.   Appellant filed a written notice of appeal on March 5, 2014.

5.   Appellant’s brief was filed September 22, 2014.

6.   The State’s brief is due October 20, 2014.

7.   The State seeks an extension until January 19, 2015, to file its brief.

8.   The following facts are relied upon to show good cause for the
     requested extension:

     a. The undersigned attorney has filed the following seven briefs in
        the last 60 days: Reply to Petition for Writ of Certiorari in the
        Supreme Court of the United States in Cole v. State of Texas, No. 14-
        6343; Reply to Appellant’s Brief on Discretionary Review in Salinas
        v. State, PD-0419-14; Brief on Remand from the Court of Criminal
        Appeals in McClintock v. State, No. 01-11-00572-CR; Petition for
        Discretionary Review in Ex parte Bowman, PD-1375-14; State’s Brief
        on Discretionary Review in State v. Le, PD-0605-14; and State’s
        Brief in Domingaux v. State, No. 14-14-00122-CR and Royston v. State,
        No. 14-13-00920-CR.

     b. The undersigned attorney currently has five more briefs due in the
        next 30 days and is currently working on the State’s brief in this
        case.

     c. The State’s motion is not for purposes of delay, but so that justice
        may be done.
      WHEREFORE, the State prays that this Court will grant the requested

extension until January 19, 2015.



                                    Respectfully submitted,

                                     /s/ Bridget Holloway

                                    BRIDGET HOLLOWAY
                                    Assistant District Attorney
                                    Harris County, Texas
                                    Harris County Criminal Justice Center
                                    1201 Franklin, Suite 600
                                    Houston, Texas 77002
                                    (713) 755-5826
                                    Texas Bar No. 24025227
                                    holloway_bridget@dao.hctx.net
                          CERTIFICATE OF SERVICE

      This certifies the undersigned attorney requested that a copy of this

document be served to appellant’s attorneys via TexFile at the following email on

January 5, 2015:



      Michael P. Fosher
      Attorney at Law
      Email: Michael@fosherlaw.com




                                     /s/ Bridget Holloway

                                   BRIDGET HOLLOWAY
                                   Assistant District Attorney
                                   Harris County, Texas
                                   Harris County Criminal Justice Center
                                   1201 Franklin, Suite 600
                                   Houston, Texas 77002
                                   (713) 755-5826
                                   Texas Bar No. 24025227
                                   holloway_bridget@dao.hctx.net